Citation Nr: 0215237	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  00-23 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the right hip.

(The issues of entitlement to service connection for 
bilateral defective hearing and tinnitus will be the subject 
of a later decision.)


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel



INTRODUCTION

The veteran had active service from September 1958 to August 
1962.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

Service connection is in effect for residuals, back injury 
with degenerative disc disease, lumbar spine, L-5/S-1 and 
Grade I-II spondylolisthesis of L-5/S-1, status post 
compression fracture, L-1/L-2, evaluated as 20 percent 
disabling.

The veteran initially requested the opportunity to provide 
testimony at a personal hearing to be held at the RO.  He 
subsequently withdrew that request in lieu of having an 
examination to determine whether there was a causal 
relationship between his service-connected back disorder and 
the claimed right hip disability.

The Board is undertaking additional notice development on the 
veteran's claims of entitlement to service connection for 
bilateral defective hearing and tinnitus pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903. (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After reviewing any response to the notice, the Board will 
prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the issue relating to the veteran's right hip.

2.  There is no evidence in service or for many years 
thereafter of a hip disorder including degenerative joint 
disease.

3.  There is no competent evidence of a nexus between a 
current right hip disorder and either service or any service-
connected disability.  

4.  Right hip arthritis was not shown by credible evidence in 
service or for years thereafter.



CONCLUSION OF LAW

A chronic right hip disorder was not incurred in or 
aggravated by service; degenerative disc disease/arthritis of 
the right hip may not be presumed to have been incurred in 
service; and a right hip disorder was not proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The new law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duty to assist 
claimants in the development of their claims.  First, the VA 
has a duty to notify the appellant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2002).  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002).

The VA has promulgated revised regulations to implement these 
changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  In keeping 
with Quartuccio v. Principi, 16 Vet. App. 183 (1002), there 
has been clear written communication with the veteran as to 
what should be obtained by VA and what is his responsibility.  
The Board concludes the discussions in the rating decisions, 
the statement of the case (SOC), the supplemental statements 
of the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claims and complied with the VA's notification 
requirements.  He was made aware of the evidence for which he 
was responsible and the evidence VA would obtain.  And the RO 
also supplied the veteran with the applicable regulations in 
the SOC and SSOCs.  The basic elements for establishing 
service connection have remained unchanged despite the change 
in the law with respect to duty to assist and notification 
requirements.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed on this issue.

The Board also finds that all relevant facts with regard to 
his right hip have been properly developed, and that all 
evidence necessary for equitable resolution of this issue on 
appeal has been obtained.  With regard to his right hip, all 
relevant evidence identified by the veteran was obtained and 
considered.  He recently specifically waived a personal 
hearing in lieu of a VA examination for the purpose of 
determining if there was a causal relationship between his 
hip problems and other service-connected degenerative 
problems.  This was undertaken and a report is of record.  

With regard to the accident in service, the claims file 
contains the veteran's available service medical records 
relating to that incident.  The post-service treatment 
records identified by the veteran have also been obtained. 

The veteran has been afforded disability evaluation 
examinations by the VA to assess the nature of his right hip 
disability.  With regard to the adequacy of the examinations, 
the Board notes that the examination reports reflect that the 
examiners recorded the past medical history, noted the 
veteran's current complaints, conducted examinations, and 
offered appropriate assessments and diagnoses.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  The Board 
finds that the examination reports coupled with the other 
evidence of record provide sufficient information to 
adequately evaluate the veteran's claim with regard to his 
right hip.  Therefore, no further assistance to the veteran 
with the development of evidence is required.

Factual background

The veteran's service medical records show that on his 
enlistment examination in September 1958, he was noted to 
have mild dorsal kyphosis, 1st degree pes planus, and a 
healed fracture, right tibia and fibula, from 1952, without 
deformity and not considered disqualifying.  

In July 1959, the veteran was involved in an auto accident.  
He was initially hospitalized at a private facility and then 
moved back to a service hospital, summary records from each 
of which are in the file, wherein he received treatment for 
complaints of midlumbar pain and multiple contusions and 
abrasions.  X-rays showed compressed fracture of the bodies 
of L-2 and L-3 vertebra.  Historically, the veteran had no 
back injuries but reported having broken his leg five years 
before.  After he was transferred back to the military 
facility, he underwent a regimen of exercises, etc. for a 
period of less than two weeks overall care.  At no time 
during the treatment was there reference to the right hip, or 
any injury or symptoms relating thereto.

On separation examination in August 1962, there was no 
indication of residuals of any right hip problem either by 
history or on clinical examination.

Recent VA outpatient treatment records are in the file.  On 
one occasion, the veteran complained of severe right knee, 
left elbow and right hip pain.  In an undated X-ray report, 
later referenced by a VA examiner as having taken place in 
October 1997, and apparently undertaken primarily of the left 
lower quadrant after complaints of pain and tenderness, there 
was severe osteoarthritis involving the right hip joint with 
total loss of the joint space. 

X-rays of the veteran's right hip in August 1998 reportedly 
showed numerous subchondral cystic changes involving the 
femoral head and acetabulum with total loss of the joint 
space.  There was reactive sclerosis.  These findings were 
felt to indicate a probable osteoarthritic problem.  The left 
hip joint also revealed a few subchondral cystic changes of 
the femoral head and acetabulum with the joint space 
moderately well preserved with minimal narrowing medially and 
inferiorly.  The impression was right and left hip 
osteoarthritic changes, minimal on the left and severe on the 
right.

On VA examination in November 1999, the veteran reported his 
inservice history of auto accident and back injury.  He said 
that about ten years before (1989) he had started having 
constant back pain and stiffness.  He had radiation of pain 
to his right leg but he was not sure if this was secondary to 
his hip condition or to his back condition.  The veteran said 
that with regard to his right hip, he was not sure if it 
started during the 1959 auto accident or not.  He said that 
they had not taken X-rays of the right hip at that time.  

However, the veteran reported that since then, his hip had 
gotten progressively worse, and several years ago, he noticed 
that it was more or less a constant and daily problem.  The 
symptoms included daily morning stiffness that lasted all day 
with some mild to moderate to severe pain in his hip 
depending on the activities during the day.  He had constant 
mild pain in the right hip.  Certain activities and 
conditions made the hip problems worse, just as they did for 
his back, but high humidity made the right hip problems much 
worse.  Things like going up and down stairs were very 
difficult for him.

On examination, the veteran said he had been seen by a 
physician and had noticed lately that he was walking with a 
limp.  He flexed the right leg at the knee joint in order to 
get some relief from the pain in the right hip.  His right 
hip pain would radiate into the right foot as well.  The 
examiner described the veteran's limping over the right leg 
with obvious flexion of the right leg secondary to the right 
hip problems.  There was some tenderness and limitation of 
motions were described.  The back problems were diagnosed as 
recurrent and symptomatic degenerative disc disease of L-5/S-
1; and recurrent and symptomatic Grade I-II spondylolisthesis 
of L-5/S-1.  The right hip problems were diagnosed as 
recurrent and symptomatic severe degenerative joint disease 
of the right hip.

On another VA outpatient visit in May 2000, the veteran 
reported that he had no private physician.  He complained of 
having dropped a heavy object on his left great toe.  

In his Substantive Appeal, a VA Form 9, submitted in October 
2000, the veteran argued that his right hip problems were 
secondary to his service-connected back problems.  He asked 
for a VA orthopedist to provide an opinion in that regard.  
He described his ongoing right hip complaints.  And while the 
veteran initially sought to provide testimony at a personal 
hearing, he subsequently waived that in lieu of a VA 
examination to determine if there was a relationship between 
his right hip disability and the service-connected back 
problems.

On VA examination in May 2001, the examiner reviewed the 
veteran's records in and since service.  He noted that the 
veteran had been in an auto accident in service at which time 
there was no indication of any hip injuries.  The veteran 
gave a history of having sought care for pain in his right 
hip in October 1997 at which time he reported having right 
hip pain for about 8 years (1989).  X-rays were as described 
above.  The veteran was then advised to have surgery but he 
said he could not afford to take the time off work.  Since 
then he had had persistent dull pain in the hip that was 
gradually increasing in severity.  He worked applying house 
siding and he had trouble doing his work because of the right 
hip.  

The examiner described the current findings relating to the 
right hip.  The veteran walked with a compensated right 
gluteus medius limp.  There was no deformity or tenderness of 
the right hip.  The veteran had a 12 degree flexion 
contracture of the right hip.  Further flexion was possible 
to 70 degrees.  There was 10 degrees internal and external 
rotation, and 0 degrees of abduction and adduction of the 
right hip.  There was apparent pain in the limits of flexion 
and all rotational movements.  Range of motion of the right 
knee was 0-126 degrees.  There was a .5 cm. decrease in 
circumferential measurement of the right over left calf. 

X-rays showed severe osteoarthritis of the right hip with 
multiple cysts in the femoral head and complete loss of the 
articular cartilage space.  There were no changes that would 
suggest previous trauma to the hip.  A review of prior films 
of the back showed minor wedge compression deformities of the 
1st and 2nd lumbar vertebrae and bilateral spondylosis of L-5 
with grade I spondylolisthesis of L-5 on S-1.  Diagnoses were 
osteoarthritis of the right hip, severe, manifested by hip 
pain, loss of hip motion and characteristic radiographic 
changes.

The examining orthopedic surgeon opined as follows:

It is unlikely that there is any 
etiological relationship between (the 
veteran's) back injury and osteoarthritis 
of his hip.  Radiograms show no signs 
that would suggest previous trauma to the 
hip and the residuals deformities of his 
lumbar spine are quite minor and without 
associated neurological abnormalities 
that might impair hip function.  
[emphasis added]

In recent correspondence, the veteran has argued that he was 
noted to have dorsal kyphosis and a history of right leg 
fracture prior to service; that the inservice auto accident 
may have aggravated that problem; but the other injuries were 
more serious so the right hip problems were not noted.  He 
argues that the problem has only gotten worse since then.

Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002).  If a 
chronic disorder such as arthritis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2001).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (2001). This regulation 
has been interpreted by the Court to allow service connection 
for a disorder which is caused by a service-connected 
disorder, or for the degree of additional disability 
resulting from aggravation of a nonservice-connected disorder 
by a service-connected disorder.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).

Service connection for arthritis or degenerative joint 
disease may be granted if manifest to a compensable degree 
within one year of separation from service and if the veteran 
has served for 90 days or more during a period of war.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309(a) (2001).

Generally, veterans are presumed to have entered service in 
sound condition as to his or her health.  See 38 U.S.C.A. § 
1111 (West 1991); Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The presumption of sound condition provides:  
[E]very veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. § 1111; see also 
38 C.F.R. § 3.304(b) (2001).

This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected. See Bagby, 1 Vet. App. at 227.  
The regulation provides expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports,"  38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions,"  id. at (b)(1).

When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a) (2001); Crowe v. Brown, 7 Vet. App. 238 
(1994).  Clear and unmistakable evidence is required to rebut 
the presumption of aggravation in service where the pre-
service disability underwent an increase in severity during 
service.  38 C.F.R. § 3.306(b) (2001); see Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991) (in the case of 
aggravation, the government must point to a specific finding 
that the increase in disability was due to the natural 
progression of the disease). "Flare-ups" of a preexisting 
condition do not constitute aggravation if there is no 
increase in severity of underlying disability.  Hunt v. 
Derwinski, 1 Vet. App. 292, 296-97 (1991).

The chronicity provision of 38 C.F.R. § 3.303(b) (2001) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under The United States Court of 
Appeals for Veterans Claims' (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

That is, Court has held that the Board is prohibited from 
reaching its own unsubstantiated medical conclusions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Derwinski, 5 Vet. 
App. 91, 93 (1993).  Additionally, the Court has explained 
that a claimant would not meet this burden imposed by § 
5107(a) merely by presenting lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  And 
as a layman, the veteran is not qualified to offer a medical 
opinion regarding the etiology of his condition.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

The Board notes that with regard to the inservice auto 
accident and any disability as a result thereof, there 
appears to now be of record, all of the clinical and other 
pertinent evidence that is and/or will be reasonably 
available.  The Board is satisfied that the evidence at hand 
in that regard is entirely adequate to provide a sound 
foundation for addressing the issue relating to the veteran's 
right hip disability.

From the outset it should be noted that there is a tangential 
suggestion in the veteran's written communications that some 
disability that existed prior to service may have been 
subject to inservice aggravation.  It is not entirely clear, 
but this may have been in response to the recognition by the 
RO of the veteran's preservice right leg fracture.  In any 
event, the Board does not concur in either aspect of such an 
aggravation hypothesis as it may relate to the issue at hand.  
The evidence shows, and the veteran does not refute, that he 
had a broken right leg prior to service.  However, it was 
asymptomatic before, during and after service, and showed no 
signs of deteriorated pathology or altered status which might 
be in any way construed as inservice aggravation, including 
as it may somehow analogously relate to the right hip.  

With regard to the veteran's current right hip disability, a 
review of the evidence of record including service records 
reflects no trauma in service to the right hip including at 
the time of the 1959 auto accident.  There was no evidence of 
right hip arthritis in service or for years after service, 
and no credible medical opinion that arthritis was 
demonstrated in or within a year of service, all of which 
serves to negate any presumption as to arthritis after 
service.

Finally, the veteran argues that since the inservice auto 
accident caused his low back problems, these in turn should 
be held to have contributed to or caused his current right 
hip difficulties.  While the premise relating to his back is 
accurate, the collateral factual data do not support that 
conclusion as it relates to an established, credible etiology 
for the right hip disability.  In fact, the first clinical 
sign of any right hip disability manifested by pain was, by 
the veteran's own admission in 1997, in about 1989, many 
years after service and in no way associated therewith.  

It is acknowledged that the veteran has now developed a 
rather severe osseous deterioration in the right hip 
described as degenerative joint disease.  Nonetheless there 
is no medical opinion linking this to anything in service or 
to the veteran's already service-connected low back disorder.  
All of the demonstrated qualified medical opinion is the 
exact opposite.

The only other evidence of record supporting the veteran's 
claim is his own lay statement.  However, he has not been 
shown to possess the requisite medical expertise, 
credentials, or training to render a medical diagnosis or a 
competent opinion as to causation.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1998), aff'd, Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, op. cit.  This lay evidence 
does not constitute competent medical evidence and lacks 
probative value.

Moreover, the recent VA orthopedic surgeon's opinion in that 
regard is that there is no relationship between service or 
the inservice injuries to his back and any current right hip 
disability.  That is a reasoned and applied opinion which was 
undertaken at the veteran's request, and after a review of 
the entire record, examination of the veteran, and thoughtful 
and expressed analysis of the aggregate. 

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

In this case, the Board finds the negative opinion of the VA 
examiner to be definitive in character and supported by a 
credible, comprehensive logic.  As such, the Board finds this 
opinion to have considerable probative value.  Taken as a 
whole, this medical evidence does not suggest a causal 
relationship between the veteran's right hip disability and 
either service or a service-connected disability.

The preponderance of evidence is against the veteran's claim 
for service connection for a right hip disorder including as 
being secondary to service-connected back disability, and 
there is no doubt to be resolved.  See Gilbert, 1 Vet. App. 
at 55.


ORDER

Service connection for degenerative joint disease of the 
right hip is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

